              Case 1:19-cv-05435-PAE Document 93 Filed 09/12/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,                              Nos. 1:19-cv-4676 (PAE) (lead)
                                                             1:19-cv-5433 (PAE) (consolidated)
                     Plaintiff,                              1:19-cv-5435 (PAE) (consolidated)

         v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, et al.,

                     Defendants.

                     NOTICE OF MOTION AND UNOPPOSED MOTION
                           TO FILE BRIEF AS AMICI CURIAE
         The National LGBT Cancer Network, Callen Lorde Community Health Center, Care

Resource Community Health Centers, Inc., Howard Brown Health, and Legacy Community Health

Services, Inc. (collectively, “Proposed Amici”) hereby move this Court for leave to file the annexed

brief as amici curiae in support of Plaintiffs’ motion for summary judgment. All parties in the

above-captioned cases have consented to the filing of the amicus brief. Proposed Amici are health

care providers and health care advocates for the delivery of preventive, curative, and palliative

cancer care to LGBT individuals to improve their lives.

        The National LGBT Cancer Network is a New York-based nonprofit organization that

         works to improve the lives of LGBT cancer survivors and those at risk for cancer through

         education, training of health care providers, and advocating for LGBT survivors in

         mainstream cancer organizations, the media, and research. LGBT Americans already face

         discrimination in the health care system—a problem that is particularly acute for

         transgender people. As part of its mission, the Cancer Network is intimately familiar with

         the body of research establishing that LGBT individuals are disproportionately affected by

         cancer and other serious illnesses and face significant barriers to accessing quality health



DB1/ 106852699.2                                  1
            Case 1:19-cv-05435-PAE Document 93 Filed 09/12/19 Page 2 of 3



         care.

        Callen-Lorde Community Health Center provides sensitive, quality health care and

         related services to New York’s LGBT communities regardless of ability to pay. To further

         its mission, Callen-Lorde promotes health education and wellness, and advocates for

         LGBTQ health issues.

        Care Resource Community Health Centers, Inc. is a nonprofit and Federally Qualified

         Health Center with four locations in South Florida. It provides comprehensive health and

         support services to address the health care needs of pediatric, adolescent, and adult

         populations.

        Howard Brown Health is one of the nation’s largest LGBT organizations providing health

         care to more than 30,000 adults and youth in Chicago. It exists to eliminate the disparities

         in health care experienced by lesbian, gay, bisexual and transgender people through

         research, education and the provision of services promoting health and wellness.

        Legacy Community Health Services, Inc. is a Houston-based full-service Federally

         Qualified Health Center that identifies unmet needs and gaps in health-related services and

         develops client-centered programs to address those needs. It provides a wide range of

         health services, including comprehensive HIV/AIDS care.

        The National LGBTQ Task Force is the nation’s oldest national LGBTQ advocacy

         group. The Task Force builds power, takes action, and creates change to achieve freedom

         and justice for LGBTQ people and their families.          As a progressive social-justice

         organization, the Task Force works toward a society that values and respects the diversity

         of human expression and identity and achieves equality for all. The Task Force trains and

         mobilizes millions of activists across the nation to combat discrimination against LGBTQ




DB1/ 106852699.2
            Case 1:19-cv-05435-PAE Document 93 Filed 09/12/19 Page 3 of 3



         people in every aspect of their lives: housing, employment, health care, retirement, and

         basic human rights.

         Proposed Amici submit this brief to assist the Court’s understanding of how the Final

Rule fortifies the barriers sexual and gender minorities face when accessing health care thereby

harming their health, putting LGBT cancer patients at increased risk of premature death, and

hurting the well-being of LGBT patients, their families and communities.

         “District courts have broad discretion to permit or deny the appearance of amici curiae in

a given case.” United States v. Yaroshenko, 86 F. Supp. 3d 289, 290 (S.D.N.Y. 2015) (citing

United States v. Ahmed, 788 F. Supp. 196, 198 (S.D.N.Y. 1992)). “The primary reason to allow

amicus curiae briefing is that the amicus curiae offer insights not available from the parties,

thereby aiding the Court.” Andersen v. Leavitt, No. 03-CV-6115 DRHARL, 2007 WL 2343672,

at *2 (E.D.N.Y. Aug. 13, 2007) (internal quotation omitted). Such a grant is more likely if the

case “involve[s] matters of public interest.” Id.

         WHEREFORE, Proposed Amici respectfully request an order (1) granting proposed amici

leave to submit the annexed brief, and (2) accepting for consideration the proposed brief that has

been filed electronically and duly served on all parties of record.

Dated: Washington, District of Columbia             Respectfully Submitted,

         September 12, 2019                         MORGAN, LEWIS & BOCKIUS LLP

                                                    By:/s/ Stephanie Schuster
                                                        Stephanie Schuster
                                                        1111 Pennsylvania Avenue, NW
                                                        Washington, DC 20004
                                                        +1.202.739.3000
                                                        +1.202.739.3001
                                                        stephanie.schuster@morganlewis.com

                                                        Attorneys for Amici Curiae




DB1/ 106852699.2
